United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-11186
                         Conference Calendar



JOSE L. G. BALDERRAMA,

                                          Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
               USDC Nos. 2:00-CV-357; 2:00-CV-358
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jose L. G. Balderrama, Texas prisoner #871879, appeals from

the district court’s dismissal of his federal habeas petition as

time-barred.   Because Balderrama fails to address in his original

appellate brief the issues upon which this court granted a

certificate of appealability, such issues are deemed abandoned.

See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).       We

decline to address the arguments presented in Balderrama’s reply

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11186
                                -2-

brief since they constitute newly-raised issues that are non-

responsive to the arguments presented in the Respondent-

Appellee’s brief.   See Stevens v. C.I.T. Group/Equip. Fin., Inc.,

955 F.2d 1023, 1026 (5th Cir. 1992).

     AFFIRMED.